Per Curiam:

Appellant pled guilty to, a charge of manslaughter at the December 1969 term of General Sessions Court for Charleston County and is currently serving the resulting sentence. He presently appeals from the denial of his successive applications for post-conviction relief. He was represented on his trial by retained counsel and the record reflects that such representation was quite full and able. His present counsel is serving by appointment and has advised the Court that he is convinced that the appeal is wholly frivolous and requested leave to withdraw. He was fully complied with the requirements of Anders v. State of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 (1967), including the service of his brief upop the appellant who has filed no responsive brief.
After a careful examination of the entire record and the brief of counsel, we are convinced that the appeal is manifestly without merit and wholly frivolous. Accordingly, the request of counsel for leave to withdraw is granted and the appeal is dismissed.